425th Judicial District Court
                         Third Administrative Judicial Region
                                  405 Martin Luther King Blvd
                                       Post Office Box 22
                                   Georgetown, Texas 78626
                               (512) 943-3381 • Fax (512) 943-3383

Betsy F. Lambeth                     Lynette Thorpe                      Billy Ray Stubblefield
District Judge                       Court Reporter                  Regional Presiding Judge


                                      January 3, 2017

Attn: Jeffrey D. Kyle
Third Court of Appeals
PO Box 12547
Austin, Texas 78711-2547

       Re:    Third Court of Appeals Number: 03-16-00870-CV
              Trial Court Case Number: 16-1096-C425
       Style: Peter C. Hillbrand v. All Web Leads

To Whom It May Concern:

       I have received a letter requesting the above-mentioned transcript but have not
received payment for such. This letter is to give notice to the Third Court that I have not
begun work on appeal because I have not received payment and/or payment
arrangements have not been made.

      Thank you so much for your assistance. If you have any questions, please do
not hesitate to call or write.

                                   Sincerely,

                                   Lynette Thorpe, CSR
                                   Court Reporter
                                   425th District Court